DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
An amendment to the claims was filed on 4/11/2022.
Claims 1-34 are pending.
Claims 1, 16, and 31 are independent.
Claims 1, 3, and 16 are currently amended.
Claims 2, 4-15, and 17-34 are original.

Terminal Disclaimer
The terminal disclaimer filed on 4/11/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10,572,939 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Arguments
Applicant's arguments filed 4/11/2022 have been fully considered but they are not persuasive.
Double Patenting
The prior double patenting rejections of claims of claims 1-34 are withdrawn in view of approval of the terminal disclaimer filed 4/11/2022.
35 U.S.C. 112(b)
The prior rejection of claims 1-15 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph is withdrawn in view of the current amendments.
35 U.S.C. 101
Applicant’s arguments regarding the prior rejection of claims 1-34 under 35 U.S.C. 101 have been considered but are not persuasive.
Regarding Step 1 of the eligibility framework, Applicant argues that the claims fall within at least one of the four categories of patent eligible subject matter, which is consistent with the finding in the rejection (see Remarks, pg. 2).
Regarding Step 2A Prong One, Applicant argues that the claims do not recite a fundamental economic practice.  More specifically, Applicant argues that the claims are not abstract, but rather directed to a technological environment; and that the claims cannot be practically performed in the human mind (see Remarks, pp. 2-3).
The argument is not persuasive.  The recitation of generic computer components in a claim does not preclude that claim from reciting an abstract idea. Specifically, performance of a claim limitation using generic computer components does not preclude the claim limitation from being in the certain methods of organizing human activity grouping.  The Office follows the Prong One procedure for determining whether a claim “recites” an abstract idea is, i.e.: identify the specific limitation(s) in the claim under examination that the recites an abstract idea; and determine whether the identified limitations falls within at least one of the groupings of enumerated abstract ideas.  Here, the identified limitations delineated in the rejection describe clearing a trade in a financial instrument, which falls within “certain methods of organizing human activity…fundamental economic practices” (Step 2A Prong One: YES).  Thus, the analysis should proceed to Prong Two.
Regarding Step 2A Prong Two, Applicant argues that the claims are integrated into a practical application.  Specifically, Applicant argues (see Remarks, pg. 5):
Applicants submit that the claimed limitations, in the claimed combination, integrate the judicial exception into a practical application because they impose meaningful limits on practicing the abstract idea. First, the improvement to the function to a computer is a separate analysis than the improvement to another technological field. Second, the claims are an improvement over the clearinghouse technology currently used. The claims recite techniques that improve the function of the clearinghouse and the exchange by providing an application programming interface (API) including functions for processing trade messages including information used by a clearing house computing system in clearing non-deliverable interest rate swaps. The framework also contains functions for curve building, valuation, cashflow generation and reporting of valuation. The claims recite technological elements because the problem to be solved in a technological problem and as such involves technological components.

The argument is not persuasive. In determining whether a claim integrates a judicial exception into a practical application, examiners should consider whether the claimed invention pertains to an improvement in the functioning of the computer itself or any other technology or technical field. This has also been referred to as a technological solution to a technological problem.  In making this determination, examiners should determine whether: there is a technical explanation as to how to implement the invention in the specification; and the claim itself reflects the improvement in technology.
Here, the specification does not provide sufficient details such that one of ordinary skill in the art would recognize the claimed invention as pertaining to an improvement in technology.  Here, there is no improvement in technology, but the mere use of generic technology as a tool to implement the necessary calculations to clear a different type of financial instrument.  This improvement is confined to the abstract realm.  The additional elements of “display device”, “non-transitory memory device”, “processor” merely amount to the use of a computer as a tool to perform the abstract idea (see MPEP 2106.05(f)), and generally link the use of the judicial exception to a particular technological environment or field of use (see MPEP 2106.05(h)).  They are not indicative of integration into a practical application (Step 2A Prong Two: NO).
Applicant further argues that the claims realize an improvement in computer functionality similar to that found in Finjan (see Remarks, pg. 6).
The argument is not persuasive.  The claimed invention in Finjan was directed to a method of virus scanning and is of limited applicability.
Applicant further argues that the claimed invention realizes an improvement in computer functionality similar to that found by the PTAB in Ex parte Smith (Appeal No. 2018-000064; Application 13/715,476) (see Remarks, pp. 6-7).  However, the argument is not persuasive.  Although the claims in Ex parte Smith involved trading derivatives, the PTAB also found that the additional elements recited a specific timing mechanism in which the execution of a matching order is delayed for a specific period of time, which allowed for other matching orders to be received from the in-market participants so that the order can be allocated between the first and second and executed upon expiration of the delay period.  This differs from the Applicant’s current claims, which merely involve the use of generic technology as tool to implement the necessary calculations to clear a different type of financial instrument as described above.
Regarding Step 2B,  Applicant argues (see Remarks, pp. 7-9):
The invention claims a non-conventional method of clearing non-deliverable interest rate swaps. For example, the previous attempts include where "[i]n many cases, non- deliverable interest rate swaps may not be cleared. For example, some existing clearing house computing systems may not be configured to perform clearing activities for products based on currencies that cannot move freely. In cases where interest rate swap products are non-deliverable, the clearing house computing system may be required to interface with remote computing systems located in the local jurisdiction of the non-deliverable currency to provide clearing of such non-deliverable interest rate swaps resulting in performance inefficiencies and/or added complexity into the clearing process." Accordingly, the claims recite an inventive concept and significantly more than the judicial exception… Applicants also point out that while the question of whether additional elements represent well-understood, routine, conventional activity is distinct from patentability over the prior art under 35 U.S.C. §§ 102 and 103 and that obviousness or lack of novelty does not establish that the additional elements are well-understood, routine, conventional activities or elements to those in the relevant field (See MPEP 2106.05), the current claims differ from the cited art. As described in para [0013]-[0016] of the applicant's specification, the claims provide alternative and non-conventional methods that differ from at least the references cited by the Examiner (also discussed in detail below).

The argument is not persuasive.  Revised Step 2A overlaps with Step 2B, and thus, many of the considerations need not be reevaluated in Step 2B because the answer will be the same. When analyzed under Step 2B (see MPEP 2106.05), the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception itself (Step 2B: No). Viewed as a whole, the combination of elements recited in the claims merely describe the concept of clearing of a trade in a financial instrument using computer technology (e.g. “display device”, “non-transitory memory device”, and “processor”). Therefore, the use of these additional elements does no more than employ a computer as a tool to automate and/or implement the abstract idea, which cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)).
Applicant further argues that Office must show evidence under Step 2B in view of the Berkheimer memo (see Remarks, pg. 8).  
However, the argument is not persuasive.  At Step 2A Prong Two or Step 2B, there is no requirement for evidence to support a finding that the exception is not integrated into a practical application or that the additional elements do not amount to significantly more than the exception unless the examiner asserts that additional limitations are well-understood, routine, conventional activities in Step 2B (see MPEP 2106.07(a) III).  The examiner makes no such assertion, and, as such, is not subject to the requirement for evidence outlined in the Berkheimer memo.
For the above reasons, the rejection of claims 1-34 under 35 U.S.C. 101 are maintained.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-34 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

In the instant case, claim 1 is directed to a “system providing a clearing framework for clearing a non-deliverable interest rate swap”. 
Claim 1 is directed to the abstract idea of clearing of a trade in a financial instrument, which is grouped under “certain methods of organizing human activity…fundamental economic practice” in Step 2A Prong One of the eligibility framework (see MPEP 2106.04 II). Claim 1 recites:
1. A system providing a clearing framework for clearing a non-deliverable interest rate swap, the system comprising:

a display device,

a non-transitory memory device;

a processor communicatively coupled to the display and the non-transitory device, wherein the non-transitory memory device stores instructions, that when executed by the processor, cause the system to:

process one or more functions of an application programming interface (API) including functions for processing trade messages including information used by a clearing house computing system in clearing non-deliverable interest rate swaps;

calculate at least one discount curve for use in determining a valuation of the non-deliverable interest rate swaps based on the calculated at least one discount curve, the calculation including:

a transformation of a first overnight index swap (OIS) curve based on a first currency to a second 0IS curve based on a second currency, wherein onshore futures, onshore spreads, and offshore spreads reflect an actual offshore interest rate for the second currency; 

a construction of a discount curve for the second currency, the discount curve based on an offshore non-deliverable offshore rate based on an interest rate differential between the first currency and the second currency; and 

a determination of a valuation of an interest rate swap position based on the second OIS curve and the discount curve; and

process one or more functions of the API for reporting clearing information, wherein the one or more functions comprises a messaging function to confirm clearing of the one or more non-deliverable interest rate swaps and a second messaging function to request consent to clear the one or more non- deliverable interest rate swaps.

The claim limitations delineated in bold above describe clearing of a trade in a financial instrument.  Accordingly, the claim recites an abstract idea (Step 2A Prong One: Yes).
This judicial exception is not integrated into a practical application because, when analyzed under Step 2A Prong Two, the additional elements of the claim, including “display device”, “non-transitory memory device”, and “processor” represent the use of a computer as a tool to perform an abstract idea and/or does no more than generally link the abstract idea to a particular field of use. Therefore, the additional elements do not integrate the abstract idea into a practical application as they do no more than represent a computer performing functions that correspond to automating or implementing the acts of clearing of a trade in a financial instrument.
Accordingly, the claim does not recite additional elements that integrate the judicial exception into a practical application of that exception (Step 2A Prong Two: No).
When analyzed under Step 2B (see MPEP 2106.05), the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception itself (Step 2B: No). Viewed as a whole, the combination of elements recited in the claims merely describe the concept of clearing of a trade in a financial instrument using computer technology (e.g. “display device”, “non-transitory memory device”, and “processor”). Therefore, the use of these additional elements does no more than employ a computer as a tool to automate and/or implement the abstract idea, which cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)). 
Therefore, claim 1 is not patent eligible.
Independent claims 16 and 31 recite substantially similar limitations to representative claim 1 and are rejected accordingly.  Dependent claims 2-15, 17-30, and 32-34 do not remedy the deficiencies of the independent claims and are rejected accordingly.  In this case, all claims have been reviewed and are found to be substantially similar and linked to the same abstract idea (see Content Extraction and Transmission LLC  v. Wells Fargo (Fed. Cir. 2014)).


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC T WONG whose telephone number is (571)270-3405. The examiner can normally be reached 9am-5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CALVIN HEWITT II can be reached on (571) 272-6709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC T WONG/Primary Examiner, Art Unit 3692